 

Exhibit 10.1

 

Demand Note and Loan Agreement

 

 

Boca Raton, Florida
July 27, 2016

$250,000

 

For Value Received, Banyan Rail Services Inc., a Delaware Corporation
(“Company”), promises to pay to Boca Equity Partners LLC, a Delaware limited
liability company, its successors and assigns (“Holder”), the principal advanced
by Holder to the Company hereunder as reflected on the attached loan schedule
(each an “Advance”), plus interest on the aggregate unpaid principal balance
from time to time outstanding at the rate of 10.0% per annum from the date
advanced, in accordance with the terms set forth below. The attached loan
schedule shall be updated to reflect each Advance as and when it is made.

 

Until the Maturity Date (as defined below), and subject to the terms of this
Demand Note and Loan Agreement (this “Note”), provided that there has been no
Event of Default (as defined below) which Event of Default is continuing, Holder
agrees to lend to the Company such amounts as the Company may from time to time
request in writing, up to an aggregate principal amount equal to $250,000. Any
borrowings made by the Company pursuant to the Note shall be in a minimum amount
of at least $25,000.

 

1.Maturity Date. The Holder may call for payments of outstanding principal and
interest under this Note at any time or from time to time by giving notice in
writing to the Company at least five business days before the date payment is
due (the “Maturity Date”). This Note may be prepaid in whole or in part at any
time without penalty.

 

2.Events of Default. The occurrence of any of the following constitutes an
“Event of Default:”

 

a)the Company fails to make full and timely payments when due under this Note;

 

b)the Company breaches any material representation or warranty made herein;

 

c)the Company fails to comply with any covenant set forth herein and such
failure is not cured within five business days after Holder has notified the
Company of the failure; or

 

d)the Company files or consents to a filing against it of bankruptcy or a
bankruptcy proceeding is begun against it and not dismissed or stayed within
thirty (30) days or it consents to the appointment of a receiver, custodian or
trustee.

 



 

 

 

3.Remedies. If an Event of Default occurs and continues to exist, then the
Company will pay to Holder, in addition to all amounts due under this Note, all
costs of collection, including reasonable attorneys’ fees.

 

4.Miscellaneous.

 

a)The Company hereby waives presentment, demand, protest and notice of dishonor
or non-payment, and hereby waives, to the extent permitted by law, any right to
have a jury participate in resolving or determining any dispute, whether
sounding in contract, tort or otherwise, between Company and the Holder arising
out of or in any way relating to this Note.

 

b)Holder’s failure to exercise any right or remedy available to it hereunder or
at law or in equity, or any delay in exercising any such right or remedy, shall
not operate as a waiver of any of Holder’s rights.

 

c)This Note shall be governed and construed in accordance with the laws of the
State of Florida. Any action arising out of or relating to this Note must be
brought, if at all, in the courts of the State of Florida. The parties hereby
waive any objections they might otherwise have to such venue and forum, whether
on the basis of inconvenience, lack of personal jurisdiction or otherwise and
hereby irrevocably consent to personal jurisdiction in such forum and venue.

 

d)The provisions hereof shall inure to the benefit of, and shall be binding
upon, the Company, Holder and their respective, successors and permitted
assigns.

 

Banyan Rail Services Inc.

 

 

/s/ Jon Ryan

 

By Jon Ryan, President and CEO

 

 

 

 